Eschweiler, J:
In the Doss Case, 171 Wis. 52, 174 N. W. 718, the petition made no reference to any particular statute under which relief was there sought, here it is expressly recited that relief is claimed “under sec. 1296a;” otherwise the two petitions are substantially the same.
Sec. 1296a is found in the chapter on “Highways and Bridges,” and provides that the owners of land abutting on a highway, having a right to an unobstructed full-width use thereof, are entitled to due compensation from any one materially interfering with such use. This statute was not referred to in the argument or briefs or in the opinion on the first presentation of the Doss Case. It was, however, expressly relied upon and discussed on the motion for rehearing made by the petitioner there. It was there and then considered by the court and deemed to confer no statutory right, under the situation there disclosed, for the assessment of damages against'this same respondent, and the motion for rehearing was therefore denied.
The petitioner and appellant here stands in no different or better position than did the petitioner there, and the same result must be reached.
This renders it unnecessary to determine any other questions presented.
By the Court. — Judgment affirmed.